PiNOLA, J.,
This matter is before us on a motion for judgment on the pleadings filed by defendants.
Plaintiff filed a complaint for specific performance of a written. option agreement to which defendants filed preliminary objections. Following a court decision on those objections, plaintiff amended its complaint. Now defendants ask for judgment on the pleadings. Pa. R. C. P. 1034, specifically declares that a motion for judgment on the pleadings may be filed only after the pleadings are closed; here they are not closed. The complaint is the only pleading filed to date.
Were it not for the fact that all preliminary objec*758tions must be made at one time (Pa. R. C. P. 1028 (b)) we might consider the motion as a demurrer. However, this motion raises a point which could have been raised against the original complaint and defendants waived it by not then raising it.
We are, therefore, required to enter the following

Order

Defendant’s motion for judgment is denied.